MEMORANDUM **
California state prisoner Thomas Hen-nagan, Jr. appeals pro se the magistrate *983judge’s order denying his motion for appointment of counsel in his civil rights action brought under 42 U.S.C. § 1988. We dismiss this appeal for lack of jurisdiction because the challenged order is not immediately appealable. See Serine v. Peterson, 989 F.2d 371, 372-73 (9th Cir.1993) (order) (concluding magistrate judge’s order was not appealable because the order could not form the basis of a final judgment without subsequent intervention by the district court); Kuster v. Block, 773 F.2d 1048, 1049 (9th Cir.1985) (holding that denial of counsel in section 1983 action is not immediately appealable).
All pending motions are denied as moot.
DISMISSED.

 This disposition is not appropriate for publi*983cation and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.